NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JOHN GREEN,                             No.    21-55391

                Petitioner-Appellant,           D.C. No. 2:21-cv-01456-DMG-GJS

 v.
                                                MEMORANDUM*
W. Z. JENKINS II,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Federal prisoner William John Green appeals pro se from the district court’s

judgment dismissing without prejudice his 28 U.S.C. § 2241 habeas petition, the

order denying his motion for reconsideration, and the order denying his motion for

release pending appeal under Federal Rule of Appellate Procedure 23(b). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm in part and dismiss in part.

      The district court dismissed Green’s § 2241 habeas petition and denied

reconsideration on the basis that it lacked jurisdiction over Green’s claims

challenging his conviction and sentence, and his claims challenging the conditions

of his confinement were not cognizable in habeas. On appeal, Green contends that

the district court erred by concluding that it lacked habeas jurisdiction over his

claim that the Bureau of Prisons violated his Eighth Amendment rights by its

alleged mismanagement of the COVID-19 pandemic and inability to care for his

underlying health conditions. We need not resolve this issue because Green’s

Eighth Amendment claim is now moot. Green’s claim was premised on conditions

at the Metropolitan Detention Center, Los Angeles (“MDC LA”), where he was

housed when he filed his petition. After Green filed his motion for

reconsideration, however, he was transferred to FCI Terminal Island, a facility that

could better meet his medical needs. As a result, Green’s claim for habeas relief

premised on conditions at MDC LA is now moot, see Dilley v. Gunn, 64 F.3d

1365, 1368-69 (9th Cir. 1995), and we must dismiss the appeal insofar as it

challenges the district court’s resolution of that claim. By this disposition, we

express no opinion as to whether Green may file a § 2241 habeas petition seeking

his immediate release based on conditions at FCI Terminal Island.

      We further conclude that the district court properly determined that it lacked


                                          2                                     21-55391
jurisdiction over Green’s challenges to his sentence and allegations of ineffective

assistance of counsel because those claims did not meet the escape hatch of 28

U.S.C. § 2255(e). See Stephens v. Herrera, 464 F.3d 895, 897-98 (9th Cir. 2006).

      In light of our disposition of this appeal, Green’s challenge to the district

court’s order denying his Rule 23(b) motion is moot. Green’s renewed request to

this court for release pending appeal is denied as moot.

      AFFIRMED IN PART; DISMISSED IN PART.




                                          3                                     21-55391